       Case 4:21-cv-00913-YGR Document 87 Filed 08/16/21 Page 1 of 3



 1                               UNITED STATES DISTRICT COURT
                               NORTHERN DISTRICT OF CALIFORNIA
 2

 3
      In Re Plum Baby Food Litigation,                  Case No. 4:21-cv-913-YGR
 4
      This document relates to: All Actions.
 5

 6

 7    SARAH BROWN, on behalf of herself and all
      others similarly situated,                        Case 4:21-cv-04953-YGR
 8
                                     Plaintiff,
 9           v.                                           STIPULATION AND [PROPOSED]
                                                             ORDER TO CONSOLIDATE
10
      PLUM, PBC,                                                 ACTIONS UNDER
11                                                              FED. R. CIV. P. 42(a)
                                     Defendant.          ** AS AMENDED BY THE COURT **
12

13          WHEREAS, pursuant to the Consolidation Order entered by this Court on May 3, 2021 in
14
     this matter (the “Consolidated Action”), “[a]ny action subsequently filed, transferred or removed
15
     to this Court that the Court determines arises out of the same or similar operative facts as the
16
     Consolidated Action will be, with the Court’s approval, consolidated with the Consolidated Action
17

18   for pre-trial purposes.” (Dkt. No. 18).

19          WHEREAS, Plaintiff Sarah Brown filed her complaint in Brown v. Plum, PBC (Case No.

20   21-4953-YGR) on June 28, 2021 and by Order dated July 15, 2021, the Court deemed Brown related
21
     to the Consolidated Action (Dkt. No. 77);
22
            WHEREAS, Plaintiff Brown’s claims arise out of the same set of operative facts and assert
23
     similar legal claims against Defendant Plum, PBC (“Plum” or “Defendant”), with respect to heavy
24
     metals and Plum’s baby food products (the “Baby Foods”);
25

26          WHEREAS, Plaintiff Brown seeks, inter alia, injunctive relief, as well as monetary

27   damages;
28
                                     1
      STIPULATION AND PROPOSED ORDER TO CONSOLIDATE
      Case No. 4:21-cv-913-YGR
       Case 4:21-cv-00913-YGR Document 87 Filed 08/16/21 Page 2 of 3



 1          WHEREAS, Plaintiffs in the Consolidated Action and Plaintiff Brown agree that
 2   consolidation of Brown v. Plum, PBC (Case No. 21-4953-YGR) with the Consolidated Action
 3
     under Fed. R. Civ. P. 42(a) is appropriate because they involve common questions of law and fact,
 4
     arise from the same events, name the same Defendant, and will involve substantially the same
 5
     discovery;
 6

 7          WHEREAS, Defendant consents to consolidation but preserves all defenses and arguments

 8   and all parties stipulate that the fact of stipulation will not be used as grounds against any such

 9   reserved defenses and arguments;
10
            WHEREAS, consolidation under Rule 42(a) will eliminate duplicative discovery and the
11
     possibility of inconsistent rulings on class certification, Daubert motions, and other pretrial matters,
12
     and conserve judicial and party resources;
13
            NOW THEREFORE, the parties through their respective counsel and subject to the
14

15   Court’s approval hereby stipulate that:

16                1. The Brown v. Plum, PBC (Case No. 21-4953-YGR) matter is consolidated with the
17   Consolidated Action pursuant to Fed. R. Civ. P. 42(a);
18
                  2. The deadlines and procedures applicable to the Consolidated Action apply in
19
     accordance with the Consolidation Order (Dkt. No. 18) and this Court’s August 6, 2021 Order
20
     setting filing deadlines (Dkt. No. 81); and
21

22                3. All further papers shall be filed in the Consolidated Action.

23

24

25

26
27

28
                                     2
      STIPULATION AND PROPOSED ORDER TO CONSOLIDATE
      Case No. 4:21-cv-913-YGR
       Case 4:21-cv-00913-YGR Document 87 Filed 08/16/21 Page 3 of 3



 1          STIPULATED TO AND DATED this 10th day of August, 2021.
 2
      LOCKRIDGE GRINDAL NAUEN                       TYCKO & ZAVAREEI LLP
 3    P.L.L.P.
                                                    By: s/ Annick M. Persinger
 4    By: s/ Rebecca A. Peterson                    ANNICK M. PERSINGER (SBN #272996)
 5    REBECCA A. PETERSON                           1970 Broadway, Suite 1070
      ROBERT K. SHELQUIST                           Oakland, CA 94612
 6    100 Washington Avenue South, Suite 2200       T: (510) 254-6808
      Minneapolis, MN 55401                         F: (202) 973-0950
 7    Telephone: (612) 339-6900                     Email: apersinger@tzlegal.com
      Facsimile: (612) 339-0981
 8    E-mail: rkshelquist@locklaw.com               Attorneys for Sarah Brown
 9    rapeterson@locklaw.com

10

11    LITE DEPALMA GREENBERG &                      MAYER BROWN LLP
      AFANADOR, LLC
12    SUSANA CRUZ HODGE (pro hac vice)              By: s/ Dale J. Giali
      JOSEPH J. DEPALMA (pro hac vice)              DALE J. GIALI (SBN 150382)
13    570 Broad Street, Suite 1201                  KERI E. BORDERS (SBN 194015)
14    Newark, NJ 07102                              350 South Grand Avenue, 25th Floor
      Telephone: (973) 623-3000                     Los Angeles, California 90071-1503
15    E-mail: jdepalma@litedepalma.com              Telephone: (213) 229-9500
      scruzhodge@litedepalma.com                    Facsimile: (213) 576-8122
16                                                  dgiali@mayerbrown.com
      Plaintiffs’ Interim Co-Lead Class Counsel     kborders@mayerbrown.com
17

18                                                  Attorneys for Defendants Plum, PBC and
                                                    Campbell Soup Company
19

20
21

22   Dated: August ___, 2021
23

24          PURSUANT TO STIPULATION, IT IS SO ORDERED.
25         The Clerk of Court shall administratively close the Brown v. Plum, PBC (Case No. 21-
     4953-YGR) matter.
26
          Date: August 16, 2021
27                                              Yvonne Gonzalez Rogers, U.S.D.J.
28
                                     3
      STIPULATION AND PROPOSED ORDER TO CONSOLIDATE
      Case No. 4:21-cv-913-YGR
